

EXHIBIT 10.3




OMNIBUS LIMITED CONSENT AND AMENDMENT NO. 3 TO CREDIT, SECURITY AND GUARANTY
AGREEMENT AND AMENDMENT NO. 2 TO PLEDGE AGREEMENT
This OMNIBUS LIMITED CONSENT AND AMENDMENT NO. 3 TO CREDIT, SECURITY AND
GUARANTY AGREEMENT AND AMENDMENT NO. 2 TO PLEDGE AGREEMENT (this “Amendment”) is
made as of this 13th day of February, 2018, by and among WRIGHT MEDICAL GROUP
N.V., a public limited liability company organized and existing under the laws
of the Netherlands with its corporate seat (statutaire zetel) in Amsterdam and
registered with the Dutch trade register under number 34250781, as a Guarantor
(“Parent”), WRIGHT MEDICAL GROUP, INC., a Delaware corporation (“Wright”), each
of the direct and indirect Subsidiaries of Parent set forth on the signature
pages hereto (individually as a “Borrower”, and collectively with Wright, the
“Borrowers”), MIDCAP FUNDING IV TRUST, a Delaware statutory trust, individually
as a Lender, and as Agent (in such capacity, together with its successors and
assigns, “Agent”) and the other financial institutions or other entities from
time to time parties to the Credit Agreement referenced below, each as a Lender.
RECITALS
A.Agent, Lenders, Parent and Borrowers have entered into that certain Credit,
Security and Guaranty Agreement, dated as of December 23, 2016 (as amended,
restated, amended and restated, supplemented or otherwise modified prior to the
date hereof, including by that certain Amendment No. 1 to Credit, Security and
Guaranty Agreement, dated as of February 2, 2017 and that certain Limited
Consent and Amendment No. 2 to Credit, Security and Guaranty Agreement, dated as
of December 14, 2017, the “Original Credit Agreement”; the Original Credit
Agreement, as amended hereby, the “Credit Agreement”), pursuant to which the
Lenders have agreed to make certain advances of money and to extend certain
financial accommodations to Borrowers in the amounts and manner set forth in the
Credit Agreement.
B.Parent, certain of its direct and indirect Subsidiaries party thereto
(together with Parent, the “Pledgors”) and Agent have entered into that certain
Pledge Agreement, dated as of December 23, 2016 (as amended, restated, amended
and restated, supplemented or otherwise modified prior to the date hereof,
including by that certain Pledge Amendment, dated as of December 19, 2017, the
“Original Pledge Agreement”; the Original Pledge Agreement, as amended hereby,
the “Pledge Agreement”), pursuant to which the Pledgors have granted to Agent a
security interest in certain equity interests set forth therein to secure the
Obligations under the Credit Agreement.
C.Parent and certain of its Subsidiaries desire to consummate a corporate
reorganization (the “TMG Reorganization”) pursuant to which Parent will (i)
convert certain indebtedness in an aggregate principal amount of €66,023,500
owing to Parent from TMG France SNC (“TMG”) into additional ordinary shares of
TMG (the “TMG Investment”) and (ii) in one or more related transactions on or
after the date of this Agreement, contribute all or substantially all of the
equity interests of TMG to Felding Finance B.V. (the “TMG Disposition”), in each
case, pursuant to the steps set forth in the final restructuring plan most
recently delivered by Borrower to Agent prior to the date hereof (the “TMG
Reorganization Plan”);




MidCap / Wright / Amendment No. 3 to Credit Agreement

--------------------------------------------------------------------------------



EXHIBIT 10.3




D.Parent and the Borrowers have requested that (i) Agent consent to the TMG
Reorganization and (ii) Agent and the Lenders constituting at least the Required
Lenders (a) amend certain terms of the Original Credit Agreement related to the
TMG Reorganization, and (b) amend certain terms of the Original Pledge Agreement
related to the TMG Reorganization, including the release of Agent’s security
interest in the Released Collateral (defined below), and, on and subject to the
conditions and terms set forth herein, (i) the Agent has agreed to consent to
the TMG Reorganization and (ii) Agent and the Lenders constituting at least the
Required Lenders have agreed to (a) so amend the Original Credit Agreement and
(b) so amend the Original Pledge Agreement, as more fully set forth and subject
to the terms and conditions herein.
AGREEMENT
NOW, THEREFORE, in consideration of the foregoing, the terms and conditions set
forth in this Amendment, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, Agent, the Required Lenders,
Parent and Borrowers hereby agree as follows:
1.Defined Terms; Recitals. Capitalized terms used but not otherwise defined
herein shall have the meanings ascribed to them in the Credit Agreement
(including those capitalized terms used in the Recitals hereto). The Recitals
set forth above shall be construed as part of this Amendment as if set forth
fully in the body of this Amendment.
2.Limited Consent and Approval.
(a)Subject to the satisfaction of the conditions and accordance with the terms
set forth in this Amendment, including, without limitation, the satisfaction of
the conditions set forth in Section 6 hereof, Agent hereby approves the TMG
Reorganization as required by the definition of “Permitted Internal
Reorganization” in the Credit Agreement; provided, that (a) the TMG
Reorganization shall be consummated, in all material respects, in accordance
with the terms of the TMG Reorganization Plan.
(b)Agent hereby approves and agrees that (i) the TMG Investment is a Permitted
Investment pursuant to clause (q) thereof and (ii) the TMG Disposition is a
Permitted Asset Disposition pursuant to clause (m) thereof (the approvals set
forth in clauses (a) and (b), collectively, the “Limited Consent”).
(c)The Limited Consent is effective solely for the purposes set forth herein and
shall be limited precisely as written and shall not be deemed to (i) except as
expressly provided herein, be a consent to any amendment, waiver or modification
of any term or condition of the Credit Agreement or of any other Financing
Document; (ii) prejudice any right that Agent or the Lenders have or may have in
the future under or in connection with the Credit Agreement or any other
Financing Document; (iii) waive any Default and/or Event of Default that may
exist and is continuing as of the date hereof; or (iv) establish a custom or
course of dealing among the Parent and Borrowers, on the one hand, or Agent or
any Lender, on the other hand. Other than as explicitly set forth herein, Agent
has not approved, and will not be deemed to have approved, any transaction
ancillary to or entered into in connection with the TMG Reorganization.


MidCap / Wright / Amendment No. 3 to Credit Agreement

--------------------------------------------------------------------------------



EXHIBIT 10.3




3.Amendments to the Original Credit Agreement. Subject to the terms and
conditions of this Amendment, including, without limitation, the satisfaction of
the conditions set forth in Section 6 hereof, the Original Credit Agreement is
hereby amended as follows:
(a)The definition of “Excluded Property” in Section 1.1 of the Original Credit
Agreement is hereby amended by deleting clause (f) in its entirety and replacing
it with the following:
“(f) any equity interests of Wright Medical Europe C.V. and TMG France SNC;
and”.
4.Amendments to the Original Pledge Agreement.
(a)Schedule I of the Original Pledge Agreement is hereby amended by deleting
such schedule in its entirety and replacing it with the attached Schedule I.
(b)Agent, without recourse, representation or warranty and at Credit Parties’
sole cost and expense, hereby releases all of its right, title and interest in
and to all ordinary shares of TMG pledged to Agent by Parent (the “Released
Collateral”).
5.Representations and Warranties. Each Credit Party hereby confirms that all of
the representations and warranties set forth in the Credit Agreement are true
and correct in all material respects (without duplication of any materiality
qualifier in the text of such representation or warranty) with respect to such
Credit Party as of the date hereof, except to the extent that any such
representation or warranty relates to a specific date in which case such
representation or warranty shall be true and correct in all material respects as
of such earlier date (without duplication of any materiality qualifier in the
text of such representation or warranty).
6.Conditions to Effectiveness. This Amendment shall become effective as of the
date on which each of the following conditions have been satisfied, as
determined by Agent in its reasonable discretion:
(a)The Agent shall have received (including by way of facsimile or other
electronic transmission) a duly authorized, executed and delivered counterpart
of the signature page to this Amendment from each Credit Party, the Agent and
the Required Lenders;
(b)all representations and warranties of the Credit Parties contained herein
shall be true and correct in all material respects (without duplication of any
materiality qualifier in the text of such representation or warranty) as of the
date hereof, except to the extent that any such representation or warranty
relates to a specific date in which case such representation or warranty shall
be true and correct in all material respects as of such earlier date (without
duplication of any materiality qualifier in the text of such representation or
warranty) (and such parties’ delivery of their respective signatures hereto
shall be deemed to be its certification thereof);
(c)both immediately before and after giving effect to this Amendment, no Default
or Event of Default shall have occurred and be continuing or result therefrom;
and
(d)the Credit Parties shall have delivered such other documents, information,
certificates, records, permits, and filings as Agent may reasonably request.


MidCap / Wright / Amendment No. 3 to Credit Agreement

--------------------------------------------------------------------------------



EXHIBIT 10.3




7.Costs and Fees. Parent and Borrowers shall be responsible for the payment of
all reasonable, documented and invoiced out-of-pocket costs and fees of Agent’s
counsel incurred in connection with the preparation, negotiation, execution and
delivery of this Amendment and any related Financing Documents.
8.No Waiver or Novation. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided in this Amendment, operate as
a waiver of any right, power or remedy of Agent, nor constitute a modification
or waiver of any provision of the Credit Agreement, the Financing Documents or
any other documents, instruments and agreements executed or delivered in
connection with any of the foregoing. Nothing herein is intended or shall be
construed as a waiver of any existing Defaults or Events of Default under the
Credit Agreement or other Financing Documents or any of Agent’s rights and
remedies in respect of such Defaults or Events of Default. This Amendment
(together with any other document executed in connection herewith) is not
intended to be, nor shall it be construed as, a novation of the Credit
Agreement.
9.Reaffirmation. Except as specifically amended pursuant to the terms hereof,
each Credit Party hereby acknowledges and agrees that the Credit Agreement and
all other Financing Documents (and all covenants, terms, conditions and
agreements therein) shall remain in full force and effect, and are hereby
ratified and confirmed in all respects by such Credit Party. Each Credit Party
covenants and agrees to comply with all of the terms, covenants and conditions
of the Credit Agreement and the Financing Documents, notwithstanding any prior
course of conduct, waivers, releases or other actions or inactions on Agent’s or
any Lender’s part which might otherwise constitute or be construed as a waiver
of or amendment to such terms, covenants and conditions. Each Credit Party
confirms and agrees that all security interests and Liens granted to Agent
continue in full force and effect, and all Collateral remains free and clear of
any Liens, other than those granted to Agent and Permitted Liens.
10.Miscellaneous.
(a)Reference to the Effect on the Credit Agreement, the Pledge Agreement and
Financing Documents. On and after the date hereof, (i) this Amendment shall
constitute a “Financing Document” under and as defined in the Credit Agreement
and the other Financing Documents and (ii) each reference in the Credit
Agreement or Pledge Agreement, as applicable, to “this Agreement,” “hereunder,”
“hereof,” “herein,” or words of similar import shall mean and be a reference to
the Credit Agreement or the Pledge Agreement, as applicable, as amended by this
Amendment.
(b)Incorporation of Credit Agreement Provisions. The provisions contained in
Section 11.6 (Indemnification), Section 13.8 (Governing Law; Submission to
Jurisdiction) and Section 13.9 (Waiver of Jury Trial) of the Credit Agreement
are incorporated herein by reference to the same extent as if reproduced herein
in their entirety.
(c)Headings. Section headings in this Amendment are included for convenience of
reference only and shall not constitute a part of this Amendment for any other
purpose.
(d)Counterparts. This Amendment may be signed in any number of counterparts,
each of which shall be deemed an original and all of which when taken together
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Amendment


MidCap / Wright / Amendment No. 3 to Credit Agreement

--------------------------------------------------------------------------------



EXHIBIT 10.3




by facsimile or by electronic mail delivery of an electronic version (e.g., .pdf
or .tif file) of an executed signature page shall be effective as delivery of an
original executed counterpart hereof and shall bind the parties hereto.
(e)Entire Agreement.    This Amendment constitutes the entire agreement and
understanding among the parties hereto and supersedes any and all prior
agreements and understandings, oral or written, relating to the subject matter
hereof.
(f)Severability. In case any provision of or obligation under this Amendment
shall be invalid, illegal or unenforceable in any applicable jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.
(g)Successors/Assigns. This Amendment shall bind, and the rights hereunder shall
inure to, the respective successors and assigns of the parties hereto, subject
to the provisions of the Credit Agreement and the other Financing Documents.
[SIGNATURES APPEAR ON FOLLOWING PAGES]


MidCap / Wright / Amendment No. 3 to Credit Agreement

--------------------------------------------------------------------------------



EXHIBIT 10.3




IN WITNESS WHEREOF, intending to be legally bound, the undersigned have executed
this Amendment of the day and year first hereinabove set forth.


AGENT:
MIDCAP FUNDING IV TRUST,
as Agent
 
 
 
 
By:     Apollo Capital Management, L.P.,
its investment manager
 
 
 
 
By:    Apollo Capital Management GP, LLC,
its general partner
 
 
 
 
By:
/s/ Maurice Amsellem
 
Name: Maurice Amsellem
Title: Authorized Signatory





LENDERS:
MIDCAP FUNDING IV TRUST,
as a Lender
 
 
 
 
By:     Apollo Capital Management, L.P.,
its investment manager
 
 
 
 
By:    Apollo Capital Management GP, LLC,
its general partner
 
 
 
 
By:
/s/ Maurice Amsellem
 
Name: Maurice Amsellem
Title: Authorized Signatory



MidCap / Wright / Amendment No. 3 to Credit Agreement

--------------------------------------------------------------------------------



EXHIBIT 10.3




LENDERS:
APOLLO INVESTMENT CORPORATION,
as a Lender
 
 
 
 
By: Apollo Investment Management, L.P., as Advisor
 
 
 
 
By: ACC Management, LLC, as its General Partner
 
 
 
 
By:
/s/ Tanner Powell
 
Name:
Tanner Powell
 
Title:
Authorized Signatory



MidCap / Wright / Amendment No. 3 to Credit Agreement

--------------------------------------------------------------------------------



EXHIBIT 10.3




BORROWERS:
BIOMIMETIC THERAPEUTICS CANADA, INC.,
as a Borrower


 
By:
/s/ W. Dean Morgan
 
Name:
W. Dean Morgan
 
Title:
Vice President
 
 
 
 
BIOMIMETIC THERAPEUTICS LLC,
as a Borrower and a Pledgor
 
By:
/s/ Lance A. Berry
 
Name:
Lance A. Berry
 
Title:
Treasurer
 
 
 
 
BIOMIMETIC THERAPEUTICS USA, INC.,
as a Borrower
 
By:
/s/ W. Dean Morgan
 
Name:
W. Dean Morgan
 
Title:
Vice President
 
 
 
INBONE TECHNOLOGIES, INC.,
as a Borrower and a Pledgor
 
By:
/s/ W. Dean Morgan
 
Name:
W. Dean Morgan
 
Title:
Vice President, Tax and Treasury
 
 
 
ORTHOHELIX SURGICAL DESIGNS, INC.,
as a Borrower
 
By:
/s/ W. Dean Morgan
 
Name:
W. Dean Morgan
 
Title:
Treasurer
 
 



MidCap / Wright / Amendment No. 3 to Credit Agreement

--------------------------------------------------------------------------------



EXHIBIT 10.3




 
ORTHOPRO, L.L.C.,
as a Borrower
 
By:
/s/ Lance A. Berry
 
Name:
Lance A. Berry
 
Title:
President and Chief Financial Officer
 
 
 
 
SOLANA SURGICAL, LLC,
as a Borrower
 
By:
/s/ Lance A. Berry
 
Name:
Lance A. Berry
 
Title:
Senior Vice President, Chief Financial Officer
 
 
 
 
TORNIER US HOLDINGS, INC.,
as a Borrower and a Pledgor
 
By:
/s/ W. Dean Morgan
 
Name:
W. Dean Morgan
 
Title:
Treasurer
 
 
 
TORNIER, INC.,
as a Borrower
 
By:
/s/ W. Dean Morgan
 
Name:
W. Dean Morgan
 
Title:
Treasurer
 
 
 
TROOPER HOLDINGS INC.,
as a Borrower and a Pledgor
 
By:
/s/ W. Dean Morgan
 
Name:
W. Dean Morgan
 
Title:
Treasurer
 
 
 
WHITE BOX ORTHOPEDICS, LLC,
as a Borrower
 
By:
/s/ Lance A. Berry
 
Name:
Lance A. Berry
 
Title:
Senior Vice President, Chief Financial Officer
 
 
 



MidCap / Wright / Amendment No. 3 to Credit Agreement

--------------------------------------------------------------------------------



EXHIBIT 10.3




 
WRIGHT MEDICAL CAPITAL, INC.,
as a Borrower
 
By:
/s/ W. Dean Morgan
 
Name:
W. Dean Morgan
 
Title:
Vice President, Tax and Treasury
 
 
 
WRIGHT MEDICAL TECHNOLOGY, INC.,
as a Borrower and a Pledgor
 
By:
/s/ W. Dean Morgan
 
Name:
W. Dean Morgan
 
Title:
Vice President, Tax and Treasury
 
 
 
WRIGHT MEDICAL GROUP INTELLECTUAL PROPERTY, INC.,
as a Borrower
 
By:
/s/ W. Dean Morgan
 
Name:
W. Dean Morgan
 
Title:
Vice President, Tax and Treasury
 
 
 
WRIGHT MEDICAL GROUP, INC.,
as a Borrower and a Pledgor
 
By:
/s/ W. Dean Morgan
 
Name:
W. Dean Morgan
 
Title:
Treasurer
 
 





MidCap / Wright / Amendment No. 3 to Credit Agreement

--------------------------------------------------------------------------------



EXHIBIT 10.3




GUARANTOR, PLEDGOR AND PARENT:
WRIGHT MEDICAL GROUP N.V.
 
By:
/s/ Lance A. Berry
 
Name:
Lance A. Berry
 
Title:
Senior Vice President, Chief Financial Officer
 
 
 





MidCap / Wright / Amendment No. 3 to Credit Agreement